Terral, J.,
delivered tbe opinion of the court.
This is a suit brought by W. H. Hopper against Elias Drew-ry to rescind an exchange of real estate between them on the ground of a great disparity of value between the places, and of the overreaching o.f him by Drewry, his son-in-law, in whom it is alleged he had great confidence. Hopper having died before the hearing of the case, it was revived in the names of the appellees, as his personal representatives. It was submitted to the chancery court of Tippah county for a decision upon many depositions taken upon each side. Before the death of Hopper, his own deposition, and that of the defendant, Drewry, were taken. Upon motion of the appellees, the deposition of Drewry, which covered all the matters in contest, was suppressed and held for naught, and the deposition of Hopper wa,s retained and considered on the hearing of the case. The defendant below excepted to tire exclusion of his evidence, and assigns such exclusion as error. The status of the case before the chancellor may be summarized as follows: There was little or no evidence of any great confidence being placed by Hopper in Drewry in the making of an exchange of places. Some eight or nine Avitnesses deposed that the place exchanged by Hopper with Drewry Avas Avorth from $200 to $250 more than the place exchanged by Drewry Avith him. About seven Avitnesses testified that the placo given by DreAAU'v in exchange for Hopper’s place Avas worth $100 inore than the latter. Tavo Avitnesses said that Hopper admitted that the rent he receNed from the Drew-ry place Avas tAvo or three times greater than what he had formerly received for his old place. The court adjudged a rescission of the exchange. The testimony of defendant, Drewry, *747was full on all the points made by the pleadings, and should have been retained and considered by the court on the hearing of the case. The evidence of Drewry was excluded under § 1740 of annotated code, which provides that “a person shall not testify as a witness to establish his own claim or defense against the estate of a deceased 'pei’son.” The ruling of the court may be within the letter of the statute, but it is not within its spirit. It lias been said that the purpose of the statute is to close the mouth of the living party where death has closed the lips of the other, but here Hopper, though dead, still speaks, and his adversary should he heard also. The reason of the law ceasing, the law also ceases. The maxim, "Qui haeret in litem, haerel m cortice ,” applies.

The decree is reversed, ancl the cause is remanded.